Exhibit 10.2

EXECUTION VERSION

SALE AND CONTRIBUTION AGREEMENT

between

SIERRA INCOME CORPORATION,

as Seller

and

ALPINE FUNDING LLC,

as Purchaser

Dated as of July 23, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS      1   

SECTION 1.1     Definitions

     1   

SECTION 1.2     Other Terms

     3   

SECTION 1.3     Computation of Time Periods

     4   

SECTION 1.4     Interpretation

     4   

SECTION 1.5     References

     4    ARTICLE II    CONVEYANCES OF TRANSFERRED ASSETS      5   

SECTION 2.1     Conveyances

     5   

SECTION 2.2     Indemnification

     7   

SECTION 2.3     Assignments

     7   

SECTION 2.4     Delivery of Underlying Instruments

     7    ARTICLE III    CONSIDERATION AND PAYMENT; REPORTING      8   

SECTION 3.1     Purchase Price

     8   

SECTION 3.2     Payment of Purchase Price

     8    ARTICLE IV    REPRESENTATIONS AND WARRANTIES      8   

SECTION 4.1     Seller’s Representations and Warranties

     8   

SECTION 4.2     Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach

     12    ARTICLE V    COVENANTS OF THE SELLER      13   

SECTION 5.1     Covenants of the Seller

     13    ARTICLE VI    WARRANTY LOANS, SUBSTITUTION AND DELAYED FUNDING TERM
LOANS      14   

SECTION 6.1     Warranty Portfolio Investments

     14   

SECTION 6.2     Substitutions

     15   

SECTION 6.3     Delayed Funding Term Loans

     15    ARTICLE VII    CONDITIONS PRECEDENT      15   

SECTION 7.1     Conditions Precedent

     15    ARTICLE VIII    MISCELLANEOUS PROVISIONS      16   

SECTION 8.1     Amendments, Etc

     16   

 

-i-



--------------------------------------------------------------------------------

SECTION 8.2       Governing Law: Submission to Jurisdiction; Waiver of Jury
Trial

     16   

SECTION 8.3       Notices

     17   

SECTION 8.4       Severability of Provisions

     17   

SECTION 8.5       Assignment

     17   

SECTION 8.6       Further Assurances

     18   

SECTION 8.7       No Waiver; Cumulative Remedies

     18   

SECTION 8.8       Counterparts

     18   

SECTION 8.9       Non-Petition

     18   

SECTION 8.10     Transfer of Seller’s Interest

     18   

SECTION 8.11     Binding Effect; Third-Party Beneficiaries

     19   

SECTION 8.12     Merger and Integration

     19   

SECTION 8.13     Headings

     19   

SECTION 8.14     OFAC

     19   

 

-ii-



--------------------------------------------------------------------------------

This SALE AND CONTRIBUTION AGREEMENT, dated as of July [    ], 2014 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between Sierra Income Corporation, a Maryland corporation as
seller (in such capacity, the “Seller”) and Alpine Funding LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, on and after the Effective Date, the Seller may, from time to time on
each Purchase Date, sell or contribute, transfer, and otherwise convey, to the
Purchaser, without recourse except to the extent specifically provided herein,
and the Purchaser may, from time to time on each Purchase Date, purchase or
accept a contribution of all right, title and interest of the Seller (whether
now owned or hereafter acquired or arising, and wherever located and including
all obligations of the Seller as lender to fund any Delayed Funding Term Loan
conveyed by Seller to Purchaser) in and to the Portfolio Investments mutually
agreed by the Seller and the Purchaser; and

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan Agreement, dated as of the date
hereof (as amended, supplemented or otherwise modified and in effect from time
to time, the “Loan Agreement”), by and among the Purchaser, as borrower, SIC
Advisors LLC, as portfolio manager (the “Portfolio Manager”), the Financing
Providers from time to time party thereto, JPMorgan Chase Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”), the Collateral Agent party thereto, the Collateral Administrator party
thereto, and the Securities Intermediary party thereto.

“Agreement” has the meaning set forth in the preamble hereto.

 

-1-



--------------------------------------------------------------------------------

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

“Excluded Amounts” means (i) any amount deposited into the Collection Account
with respect to any Portfolio Investment, which amount is attributable to the
reimbursement of payment by or on behalf of the Purchaser of any Taxes, fee or
other charge imposed by any Governmental Authority on such Portfolio Investment
or on any Related Security, (ii) any interest or fees (including origination,
agency, structuring, management or other up-front fees) that are for the account
of the Seller, (iii) any reimbursement of insurance premiums, (iv) any escrows
relating to Taxes, insurance and other amounts in connection with Portfolio
Investments which are held in an escrow account for the benefit of the obligor
and the secured party pursuant to escrow arrangements under the related
underlying instruments, (v) to the extent paid using amounts other than Interest
Proceeds, Principal Proceeds and proceeds of Advances, any amount paid in
respect of reimbursement for expenses owed in respect of any Portfolio
Investment pursuant to the related underlying instrument or (vi) any amount
deposited into the Collection Account in error (including any amounts relating
to any portion of an asset sold by the Purchaser and occurring after the date of
such sale).

“Indorsement” has the meaning specified in Section 8 102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Seller to perform its obligations under this Agreement or any of the other
Loan Documents, (b) the rights of or benefits available to the Purchaser under
this Agreement or any of the other Loan Documents or (c) the value of the
Transferred Assets.

“Purchase Date” means each Subsequent Conveyance Date, the date of the Initial
Conveyance and the date of each Substitution.

“Purchase Notice” has the meaning set forth in Section 2.1(b).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Related Security” means:

(a) any underlying collateral securing a Portfolio Investment, all payments paid
in respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Conveyance date or Subsequent Conveyance Date (as
applicable) and all liquidation proceeds thereof;

 

-2-



--------------------------------------------------------------------------------

(b) all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(c) all Principal Collections or Interest Collections with respect to such
Portfolio Investment and any of the foregoing;

(d) any guarantees or similar credit enhancement for an obligor’s obligations
under any Portfolio Investment, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Seller (other than
Excluded Amounts) and all rights, remedies, powers, privileges and claims of the
Seller thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Seller at law or in equity);

(e) all records with respect to such Collateral Obligation and any of the
foregoing; and

(f) all recoveries and proceeds of the foregoing.

“Repurchase Amount” means, for any Warranty Portfolio Investment for which a
payment or substitution is being made pursuant to Section 6.1 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the Purchase
Price paid by the Borrower for such Portfolio Investment (excluding purchased
accrued interest and original issue discount) less all Principal Proceeds
received in connection with such Portfolio Investment since the date it was
Conveyed hereunder and (b) the Market Value of such Portfolio Investment and
(ii) any accrued and unpaid interest thereon since the last Distribution Date.

“Responsible Officer” means, with respect to the Seller or the Purchaser, its
Chief Executive Officer, Chief Operating Officer, or any other officer or
employee of the Seller or the Purchaser directly responsible for the
administration or collection of the Portfolio Investments.

“Seller” has the meaning set forth in the preamble hereto.

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

“Transferred Assets” means the Portfolio Investments and Related Security
relating thereto Conveyed by the Seller to the Purchaser hereunder.

“Warranty Portfolio Investments” has the meaning set forth in Section 6.1.

SECTION 1.2 Other Terms.All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

 

-3-



--------------------------------------------------------------------------------

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Interpretation. In this Agreement, unless a contrary intention
appears:

(i) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the Loan
Documents;

(ii) reference to any gender includes each other gender;

(iii) reference to day or days without further qualification means calendar
days;

(iv) unless otherwise stated, reference to any time means New York time;

(v) references to “writing” include printing, typing, lithography, electronic or
other means of reproducing words in a visible form;

(vi) reference to any agreement (including any Loan Document or underlying
instrument), document or instrument means such agreement, document or instrument
as amended, modified, supplemented, replaced, restated, waived or extended and
in effect from time to time in accordance with the terms thereof and, if
applicable, the terms of the other Loan Documents, and reference to any
promissory note includes any promissory note that is an extension or renewal
thereof or a substitute or replacement therefor;

(vii) reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(viii) references to “including” means “including, without limitation”.

SECTION 1.5 References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1 Conveyances.

(a) On the terms and subject to the conditions set forth in this Agreement and
subject to the requirements of Section 1.03 of the Loan Agreement, on the
Effective Date, the Seller agrees to Convey to the Purchaser, without recourse
except to the extent specifically provided herein, and the Purchaser agrees to
purchase from the Seller (the “Initial Conveyance”) all of the Seller’s right,
title and interest (whether now owned or hereafter acquired or arising, and
wherever located) in and to each Portfolio Investment listed on Schedule A
attached hereto, together with all other Related Security and all proceeds of
the foregoing.

(b) In the event the Purchaser agrees (in accordance with and subject to the
requirements of Section 1.03 of the Loan Agreement) from time to time after the
Initial Conveyance, to acquire one or more additional Portfolio Investments
(including Related Security) from the Seller, the Purchaser shall deliver
written notice thereof to the Administrative Agent substantially in the form set
forth in Schedule B hereto (each, a “Purchase Notice”), designating the date of
the proposed Conveyance (a “Subsequent Conveyance Date”) and attaching a
supplement to Schedule A identifying the Portfolio Investments proposed to be
Conveyed. On the terms and subject to the conditions set forth in this Agreement
and the Loan Agreement, the Seller shall Convey to the Purchaser without
recourse (except to the extent specifically provided herein), and the Purchaser
shall accept such Conveyance, on the applicable Subsequent Conveyance Date (each
such Conveyance being herein called a “Subsequent Conveyance”), all of the
Seller’s right, title and interest (whether now owned or hereafter acquired or
arising, and wherever located) in and to each Portfolio Investment then reported
by the Seller on the Schedule A attached to the related Purchase Notice,
together with all other Related Security and all proceeds of the foregoing. For
the avoidance of doubt, Schedule A, when delivered in accordance with the terms
hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

(c) It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing Purchaser with the
full risks and benefits of ownership of the Transferred Assets. Further, it is
not the intention of the Seller and the Purchaser that any Conveyance be deemed
a grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall be deemed to be, and hereby
is, a security agreement within the meaning of the UCC and other applicable law
and (ii) the Conveyances by the Seller provided for in this Agreement shall be
deemed to be, and the Seller hereby grants to the Purchaser, a security interest
in, to and under all of the Seller’s right, title and interest in, to and under,
whether now owned or hereafter acquired, such Transferred Assets and all
proceeds of the foregoing. The Purchaser and its assignees shall have, with

 

-5-



--------------------------------------------------------------------------------

respect to such Transferred Assets and other related rights, in addition to all
the other rights and remedies available to the Purchaser and its assignees
hereunder and under the underlying instruments, all the rights and remedies of a
secured party under any applicable UCC.

(d) The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code. The Purchaser assumes all risk relating to nonpayment or
failure by the obligors to make any distributions owed by them under the
Transferred Assets. Except with respect to breach of representations, warranties
and covenants expressly stated in this Agreement, the Seller assigns each
Transferred Asset “as is,” and makes no covenants, representations or warranties
regarding the Transferred Assets.

(e) In connection with this Agreement, the Seller agrees to file (or cause to be
filed) on or prior to the Effective Date (or within one Business Day after the
Effective Date), at its own expense, a financing statement or statements with
respect to the Transferred Assets Conveyed by the Seller hereunder from time to
time meeting the requirements of applicable state law in the jurisdiction of the
Seller’s organization to perfect and protect the interests of the Purchaser
created hereby under the UCC against all creditors of, and purchasers from, the
Seller, and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof.

(f) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents and take all actions as may be
reasonably necessary or as the Purchaser may reasonably request, in order to
perfect or protect the interest of the Purchaser in the Transferred Assets
Conveyed hereunder or to enable the Purchaser to exercise or enforce any of its
rights hereunder. Without limiting the foregoing, the Seller will, in order to
accurately reflect the Conveyances contemplated by this Agreement, execute and
file such financing or continuation statements or amendments thereto or
assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its master
computer records (or related sub-ledger) noting the Conveyance to the Purchaser
of the Transferred Assets. The Seller hereby authorizes the Purchaser to file
and, to the fullest extent permitted by applicable law the Purchaser shall be
permitted to sign (if necessary) and file, initial financing statements,
continuation statements and amendments thereto and assignments thereof without
further acts of the Seller; provided that the description of collateral
contained in such financing statements shall be limited to only Transferred
Assets. Carbon, photographic or other reproduction of this Agreement or any
financing statement shall be sufficient as a financing statement.

(g) Each of the Seller and the Purchaser agree that prior to the time of
Conveyance of any Portfolio Investment hereunder, the Purchaser has no rights to
or claim of benefit from any Portfolio Investment (or any interest therein)
owned by the Seller.

 

-6-



--------------------------------------------------------------------------------

(h) The Transferred Assets acquired, transferred to and assumed by the Purchaser
from the Seller shall include the Seller’s entitlement to any surplus or
responsibility for any deficiency that, in either case, arises under, out of, in
connection with, or as a result of, the foreclosure upon or acceleration of any
such Transferred Assets (other than Excluded Amounts).

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on an after-tax basis the Purchaser and its successors, transferees,
and assigns (including each Secured Party) and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all actual and direct
damages, losses, claims, liabilities and related reasonable and documented
out-of-pocket costs and expenses, including reasonable and documented attorneys’
fees and disbursements for external counsel (all of the foregoing being
collectively called “Indemnified Amounts”) awarded against or incurred by any of
them arising out of any breach by the Seller of any of its obligations hereunder
or arising as a result of the failure of any representation or warranty of the
Seller herein to be true and correct on the date such representation or warranty
was made, excluding, however, (a) Indemnified Amounts in respect of any
Transferred Assets due to the applicable obligor’s creditworthiness,
(b) Indemnified Amounts payable to an Indemnified Party to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence, bad
faith, fraud, reckless disregard or willful misconduct on the part of such
Indemnified Party or its agent or subcontractor, (c) except as otherwise
specifically provided herein, non-payment by any obligor of an amount due and
payable with respect to a Transferred Asset, (d) any Excluded Taxes or (e) any
punitive, indirect, consequential, special damages, lost profits or other
similar damages.

SECTION 2.3 Assignments. The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred Asset)
is assigning such Transferred Asset directly to the Purchaser or (ii) the
Purchaser is acquiring such Transferred Asset at the closing of such Transferred
Asset.

SECTION 2.4 Delivery of Underlying Instruments. With respect to each Portfolio
Investment Conveyed hereunder as part of the Transferred Assets, within the time
period required for delivery thereof under the Loan Agreement, the Seller will
deliver or cause to be delivered to the Purchaser or will deliver, on behalf of
the Purchaser, or cause to be delivered to the Collateral Agent each underlying
instrument required to be delivered for such Portfolio Investment.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets Conveyed as of such
date. The Purchase Price for any Portfolio Investment that consists of a Delayed
Funding Term Loan shall take into account any unfunded commitments assumed by
the Purchaser in connection with the acquisition thereof.

SECTION 3.2 Payment of Purchase Price. The Purchase Price for the Transferred
Assets Conveyed shall be paid on the related Purchase Date (a) by payment in
cash in immediately available funds in an amount not greater than the sum of
(i) the proceeds of Advances made to the Purchaser with respect to such
Portfolio Investments to be Conveyed on such Purchase Date and (ii) amounts
constituting Principal Proceeds in the Collection Account to be applied towards
the Purchase Price pursuant to Section 4.02 of the Loan Agreement and/or (b) to
the extent not paid in cash, as a capital contribution by the Seller to the
Purchaser in an amount equal to the unpaid portion of the Purchase Price, as
specified by the Seller in the Purchase Notice.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Purchase Date:

(a) Organization and Good Standing. The Seller is duly organized or
incorporated, as the case may be, validly existing and in good standing under
the laws of the jurisdiction of its organization or incorporation and has all
requisite power and authority to execute, deliver and perform this Agreement and
each other Loan Document to which it is a party and to consummate the
transactions herein and therein contemplated.

(b) Authorization. The execution, delivery and performance of this Agreement and
each such other Loan Document to which it is a party, and the consummation of
the transactions contemplated by the Loan Documents to which it is a party have
been duly authorized by the Seller and this Agreement and each such other Loan
Document to which it is a party constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms (subject to
applicable bankruptcy, insolvency, moratorium, fraudulent conveyance and other
similar laws affecting creditors’ rights and remedies generally and general
principles of equity regardless of whether applied in proceedings in equity or
at law).

(c) Contravention. The execution, delivery and performance of this Agreement and
each other Loan Document to which it is a party and the consummation of such
transactions do not and will not conflict with the provisions of the Seller’s
governing instruments and, except where such violation would not reasonably be
expected to have a Material Adverse

 

-8-



--------------------------------------------------------------------------------

Effect, will not violate any provisions of applicable law or regulation or any
applicable order of any court or regulatory body and will not result in the
breach of, or constitute a default, or require any consent, under any material
agreement, instrument or document to which it is a party or by which it or any
of its property may be bound or affected.

(d) Governmental Authorization. The Seller has obtained all consents and
authorizations (including all required consents and authorizations of any
governmental authority) that are necessary or advisable to be obtained by it in
connection with the execution, delivery and performance of this Agreement and
each other Loan Document to which it is a party and each such consent and
authorization is in full force and effect except where such failure would not
reasonably be expected to have a Material Adverse Effect.

(e) No Adverse Proceeding; Title. The Seller is not subject to any Adverse
Proceeding. The Seller owns and has good and marketable title to the Transferred
Assets Conveyed to the Purchaser on the applicable Purchase Date, free and clear
of any lien (other than the liens in favor of the Purchaser and the Secured
Parties pursuant to the Loan Documents and inchoate liens arising by operation
of law or any lien that will be released prior to or contemporaneously with the
applicable Conveyance).

(f) Legal Compliance. (i) The Seller is in compliance with the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and with the USA PATRIOT Act and all other laws and regulations relating
to money laundering and terrorist activities and (ii) except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect, the Seller is in compliance with all other laws, regulations and all
orders, writs, injunctions and decrees applicable to it or to its properties.

(g) Tax Status. The Seller has filed all tax returns required by law to have
been filed by it in the required legal timeframe (if any); all such tax returns
are true and correct in all material respects; and the Seller has paid or
withheld (as applicable) all taxes and governmental charges owing or required to
be withheld by it (if any), except any such taxes or charges which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP on its books

(h) Backup Security Interest. In the event that, notwithstanding the intent of
the parties, the Conveyances hereunder shall be characterized as loans and not
as sales and/or contributions, then:

i. this Agreement creates a valid and continuing lien on the Seller’s right,
title and interest in and to the Transferred Assets in favor of the Purchaser
and the Collateral Agent, as assignee, for the benefit of the Secured Parties,
which security interest is validly perfected under Article 9 of the UCC (to the
extent such security interest may be perfected by filing a UCC financing
statement under such article), and is enforceable as such against creditors of
and purchasers from the Seller;

ii. the Transferred Assets are comprised of Instruments, Security Entitlements,
General Intangibles, Certificated Securities, Uncertificated Securities,
Securities Accounts, Investment Property and Proceeds and such other categories
of collateral under the applicable UCC as to which the Seller has complied with
its obligations as set forth herein;

 

-9-



--------------------------------------------------------------------------------

iii. the Seller owns and has good and marketable title to the Transferred Assets
Conveyed to the Purchaser on the applicable Purchase Date, free and clear of any
lien (other than the liens in favor of the Purchaser and the Secured Parties
pursuant to the Loan Documents and inchoate liens arising by operation of law or
any lien that will be released prior to or contemporaneously with the applicable
Conveyance);

iv. the Seller has received all consents and approvals required by the terms of
any Portfolio Investment to the sale and granting of a security interest in the
Portfolio Investments hereunder to the Purchaser and the Collateral Agent, as
assignee on behalf of the Secured Parties; the Seller has taken all necessary
steps to file or authorize the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in that portion of the Transferred
Assets in which a security interest may be perfected by filing pursuant to
Article 9 of the UCC as in effect in Maryland;

v. all original executed copies of each underlying promissory note constituting
or evidencing any Transferred Asset have been or, subject to the delivery
requirements contained in the Loan Agreement, will be delivered to the Purchaser
or the Collateral Agent;

vi. none of the underlying promissory notes that constitute or evidence the
Portfolio Investments has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Purchaser
and the Collateral Agent, as assignee on behalf of the Secured Parties;

vii. with respect to a Transferred Asset that constitutes a Certificated
Security, such certificated security has been delivered to the Purchaser or,
will be delivered to the Purchaser and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Purchaser or in blank
by an effective Indorsement or has been registered in the name of the Purchaser
upon original issue or registration of transfer by the Seller of such
Certificated Security, in each case, promptly upon receipt; provided that any
file-stamped document, promissory note and certificates relating to any
Portfolio Investment shall be delivered as soon as they are reasonably
available; and in the case of an Uncertificated Security, by (A) causing the
Purchaser to become the registered owner of such uncertificated security and
(B) causing such registration to remain effective.

(i) Fair Consideration; No Avoidance for Portfolio Investment Payments. With
respect to each Transferred Asset sold or contributed hereunder, the Seller sold
or contributed such Transferred Asset to the Purchaser in exchange for payment,
made in accordance with the provisions of this Agreement, in an amount which
constitutes fair consideration and reasonably equivalent value. Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser and,
accordingly, no such sale is or may be voidable or subject to avoidance under
title 11 of the United States Code and the rules and regulations thereunder.

 

-10-



--------------------------------------------------------------------------------

(j) Adequate Capitalization; No Insolvency. As of the date of this Agreement it
is, and after giving effect to any Conveyance it will be, solvent and it is not
entering into this Agreement or any other Loan Document or consummating any
transaction contemplated hereby or thereby with any intent to hinder, delay or
defraud any of its creditors.

(k) True Sale or True Contribution. Each Transferred Asset sold or contributed
hereunder shall have been sold or contributed by the Seller to the Purchaser in
a “true sale” or a “true contribution.”

(l) True and Complete Information. No report, financial statement, certificate
or other information (other than pro-forma financial information, projections,
forward-looking information, general economic data, industry information or
information relating to third parties that are not Affiliates of the Seller or
the Purchaser) furnished in writing by or on behalf of it or any of its
Affiliates to the Purchaser in connection with the transactions contemplated by
this Agreement and the negotiation of this Agreement or delivered hereunder or
any other Loan Document (in each case as updated, modified or supplemented by
other information so furnished) contains (or, to the extent any such information
was furnished to the Seller by a third party, to the Seller’s knowledge
contains), when taken as a whole, as of its delivery date, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(m) Business Development Company. The Seller is a “closed end fund” that has
elected to be regulated as a “business development company” within the meaning
of the Investment Company Act and qualifies as a RIC (and has qualified as a RIC
for all taxable years ending on or after December 31, 2012) within the meaning
of the Internal Revenue Code.

(n) Payment in Full. As of the date of Conveyance, the Seller has no actual
knowledge of any fact which leads it to expect that any payments on any
Transferred Asset will not be paid in full when due or to expect any other
material adverse effect on (i) the performance by the Seller of its obligations
under this Agreement or any of the other Loan Documents to which it is a party,
(ii) the validity or enforceability of this Agreement or any of the other Loan
Documents to which it is a party, or (iii) the Transferred Assets or the
interests of the Seller therein.

(o) Transferred Assets. The information contained in Schedule A is true, correct
and complete as of each such Purchase Date.

(p) No Fraud. Each Portfolio Investment Conveyed hereunder was originated
without any fraud or material misrepresentation by the Seller or, to the
Seller’s knowledge, the related obligor.

(q) Price of Portfolio Investments. The Purchase Price for each Portfolio
Investment Conveyed by the Seller to the Purchaser hereunder represents the fair
market value of such Portfolio Investment as of the time of Conveyance
hereunder, as may have changed from the time the applicable Portfolio Investment
was originally acquired by the Seller.

(r) Notice to Agents and Obligors. The Seller will direct any agent,
administrative agent or obligor for any Portfolio Investment included in the
Transferred Assets to remit all payments and collections with respect to such
Portfolio Investment directly to the Collection Account.

 

-11-



--------------------------------------------------------------------------------

(s) Collections. The Seller acknowledges that all Interest Proceeds and
Principal Proceeds received by it or its Affiliates with respect to the
Transferred Assets (other than Excluded Amounts) Conveyed to the Purchaser are
held and shall be held in trust for the benefit of the Purchaser and its
assignees until deposited into the Collection Account as required in the Loan
Agreement. The Seller promptly shall remit to the Purchaser or the Purchaser’s
designee any payment or any other sums relating to, or otherwise payable on
account of, the Transferred Assets (other than Excluded Amounts) that the Seller
receives after the applicable Purchase Date.

(t) Place of Business. The principal place of business and chief executive
office of the Seller, and the offices where the Seller keeps all its records,
are located at 375 Park Avenue, 33rd Floor, New York, New York 10152, or such
other locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed. There are currently no, and during the past four months (or
such shorter time as the Seller has been in existence) there have not been, any
other locations where the Seller is located (as that term is used in the UCC of
the jurisdiction where such principal place of business is located).

(u) Eligibility. Each Transferred Asset, at the time of such Conveyance, meets
all of the applicable Eligibility Criteria.

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Effective Date and on each Purchase Date, the Seller,
by accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct in all material respects (or if such representation or warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation or warranty is true in all respects) on and as
of such day as though made on and as of such day (or if specifically referring
to an earlier date, as of such earlier date). The representations and warranties
set forth in Section 4.1 shall survive (i) the Conveyance of the Transferred
Assets to the Purchaser, (ii) the termination of the rights and obligations of
the Purchaser and the Seller under this Agreement and (iii) the termination of
the rights and obligations of the Purchaser under the Loan Agreement. Upon
discovery by a Responsible Officer of the Purchaser or the Seller of a breach of
any of the foregoing representations and warranties in any material respect, the
party discovering such breach shall give prompt written notice to the other and
to the Administrative Agent.

 

-12-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof until the termination of this Agreement
(or until the last date on which the Purchaser owns one or more Transferred
Assets following the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

(a) Cash Management Systems: Deposit of Collections. The Seller shall transfer,
or cause to be transferred, all Interest Proceeds and/or Principal Proceeds (if
any) it receives to the Collection Account by the close of business on the
second Business Day following the date such Interest Proceeds or Principal
Proceeds, as applicable, are received by the Seller.

(b) Books and Records. The Seller shall maintain proper books of record and
account of the transactions contemplated hereby, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions contemplated hereunder.

(c) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat the transactions contemplated
hereby in any manner other than as a sale or contribution of the Transferred
Assets by the Seller to the Purchaser; provided that solely for federal income
tax reporting purposes, the Purchaser is treated as a “disregarded entity” and,
therefore, the Conveyance of Transferred Assets by the Seller to the Purchaser
hereunder will not be recognized.

(d) Taxes. The Seller shall pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, all taxes, assessments and other
governmental charges levied or imposed upon the Seller or upon the income,
profits or property of the Seller; provided that the Seller shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment or charge, (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect.

(e) ERISA. The Seller shall ensure that (i) its affairs are conducted so that
its underlying assets do not constitute “plan assets” within the meaning of the
Plan Asset Rules, and (ii) neither it nor any ERISA Affiliate sponsors,
maintains, contributes to or is required to contribute to or have any liability
with respect to any Plan. The Seller shall not, and shall not cause or permit
any of its Affiliates to, cause or permit to occur an event that results in the
imposition of a Lien on its interest, if any, in any Transferred Asset under
Section 412 of the Internal Revenue Code or Section 303(K) or 4068 of ERISA.

(f) Liens. The Seller shall not create, incur, assume or permit to exist any
lien on or with respect to any of its rights under any of the Loan Documents or
on or with respect to any of its rights in the Transferred Assets (other than
the liens in favor of the Purchaser and the Secured Parties pursuant to the Loan
Documents and inchoate liens arising by operation of law or any lien that will
be released prior to or contemporaneously with the applicable Conveyance). For
the avoidance of doubt, this Section 5.1(f) shall not apply to any property
retained by the Seller and not Conveyed or purported to be Conveyed hereunder.

(g) Change of Name. Etc. The Seller shall not change its name, or name under
which it does business, in any manner that would make any financing statement or
continuation statement filed by the Seller or Purchaser pursuant hereto (or by
the Administrative Agent on behalf of the Seller or Purchaser) in accordance
with Section 2.1(c) seriously misleading or

 

-13-



--------------------------------------------------------------------------------

change its jurisdiction of organization, unless the Seller shall have given the
Purchaser at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(h) Sale Characterization. The Seller shall not make statements or disclosures,
or treat the transactions contemplated by this Agreement (other than for tax or
consolidated accounting purposes) in any manner other than as a true sale,
contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Assets (which, with respect to
any Related Security, shall only be to the extent of the Seller’s interest
therein) Conveyed or purported to be Conveyed hereunder; provided that the
Seller may consolidate the Purchaser and/or its properties and other assets for
accounting purposes in accordance with GAAP.

(i) Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Interest Proceeds, Principal Proceeds or other proceeds of any Portfolio
Investments into the Collection Account.

(j) Nonconsolidation Opinion. The Seller shall not take any action contrary to
the “Assumptions and Facts” section in the opinion of Dechert LLP, dated the
date hereof, relating to certain nonconsolidation matters.

ARTICLE VI

WARRANTY LOANS, SUBSTITUTION AND DELAYED FUNDING TERM LOANS

SECTION 6.1 Warranty Portfolio Investments.

(a) The Seller agrees that, with respect to any Transferred Asset, in the event
of a breach of any representation or warranty applicable to a Transferred Asset
set forth in Section 4.1(e), Section 4.1(h), Section 4.1(i), Section 4.1(n),
Section 4.1(p) or Section 4.1(u) on the Conveyance date or the Subsequent
Conveyance Date, as applicable (each such Transferred Asset, a “Warranty
Portfolio Investment”), no later than 10 days after the earlier of (x) actual
knowledge of such breach on the part of the Seller or the Purchaser and
(y) receipt by the Seller of written notice thereof, the Seller shall (if such
breach has not been cured prior to the end of such 10 day period) either (a) pay
to the Collection Account in immediately available funds the Repurchase Amount
with respect to the Warranty Portfolio Investment(s) to which such breach
relates or (b) subject to the satisfaction of the conditions set forth in the
Loan Agreement, substitute for such Warranty Portfolio Investment(s) one or more
Portfolio Investment that satisfies the Eligibility Criteria with an aggregate
Market Value at least equal to the Repurchase Amount of the Warranty Portfolio
Investment(s) being replaced; provided, that no such repayment or substitution
shall be required to be made with respect to any Warranty Portfolio Investment
(and such Portfolio Investment shall cease to be a Warranty Portfolio
Investment) if, on or before the expiration of such 10 day period, the
representations and warranties in Section 4.1(e), Section 4.1(h),
Section 4.1(i), Section 4.1(n), Section 4.1(p) or Section 4.1(u) with respect to
such Warranty Portfolio Investment shall be made true and correct in all
material respects (or if such representation and warranty is already qualified
by the words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all

 

-14-



--------------------------------------------------------------------------------

respects) with respect to such Warranty Portfolio Investment as if such Warranty
Portfolio Investment had been Conveyed to the Purchaser on such day. For the
avoidance of doubt, the breach of Section 4.1(h), Section 4.1(i),
Section 4.1(n), Section 4.1(p) or Section 4.1(u) will not constitute an Event of
Default if the Seller exercises its repurchase or substitution obligation
hereunder.

SECTION 6.2 Substitutions. The Seller shall have the right, but not the
obligation, subject to the prior written consent of the Administrative Agent and
the Purchaser, in their sole discretion, to substitute one or more Portfolio
Investments (a “Substitute Portfolio Investment”) for a Portfolio Investment
(each such act, a “Substitution”), in each case pursuant to and in accordance
with the Loan Agreement. In no event shall the aggregate outstanding balance of
Portfolio Investments subject to a Substitution exceed 20% of the aggregate
Financing Commitments in effect during the Reinvestment Period.

SECTION 6.3 Delayed Funding Term Loans.

The Seller agrees that if, on any day following the six-month anniversary of the
Purchase Date by the Seller to the Purchaser of a Delayed Funding Term Loan, the
unfunded commitments with respect to such Delayed Funding Term Loan are not
reduced to zero, the Seller shall within two (2) Business Days contribute cash
to the Purchaser in an amount equal to the unfunded commitments then-remaining
under such Delayed Funding Term Loan.

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Effective Date and any
other Purchase Date shall be subject to the satisfaction of the following
conditions:

(a) All representations and warranties of the Seller contained in this Agreement
shall be true and correct in all material respects (or if such representation
and warranty is already qualified by the words “material”, “materially” or
“Material Adverse Effect”, then such representation and warranty shall be true
and correct in all respects) on such date (or if specifically referring to an
earlier date, such earlier date);

(b) All information (other than pro-forma financial information, projections,
forward-looking information, general economic data, industry information or
information relating to third parties that are not Affiliates of the Seller or
the Purchaser) furnished in writing by or on behalf of the Seller or any of its
Affiliates to the Purchaser shall be true and correct, when taken as a whole, in
all material respects as of such Purchase Date;

(c) The Seller shall have performed in all material respects all other
obligations required to be performed by it pursuant to the provisions of this
Agreement, the underlying instruments and the other Loan Documents to which it
is a party as of such date; and

 

-15-



--------------------------------------------------------------------------------

(d) All organizational and legal proceedings, and all instruments in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Administrative Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

SECTION 8.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement will be governed by and construed in accordance with the law
of the State of New York.

(b) With respect to any suit, action or proceedings relating to this Agreement
(collectively, “Proceedings”), each party hereto irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any party
hereto from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

-16-



--------------------------------------------------------------------------------

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile or
other electronic communication) and shall be personally delivered or sent by
certified mail, postage prepaid, by electronic mail or by facsimile, to the
intended party at the address or facsimile number of such party set forth below:

 

  (a) in the case of the Purchaser:

 

       Alpine Funding LLC

       375 Park Avenue, 33rd Floor

       New York, New York 10152

       Attn: Richard T. Allorto, Jr.

       Fax: 212-759-0098

       Email: Rick.allorto@medleycapital.com

 

  (b) in the case of the Seller:

 

       Sierra Income Corporation

       375 Park Avenue, 33rd Floor

       New York, New York 10152

       Attn: Richard T. Allorto, Jr.

       Fax: 212-759-0098

       Email: Rick.allorto@medleycapital.com

(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Loan Agreement)

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile or email, when sent,
receipt confirmed by telephone or electronic means.

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

SECTION 8.5 Assignment. The Purchaser and the Seller each agree that at any time
and from time to time, at its expense and upon reasonable request of the
Administrative Agent or the Collateral Agent, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the Conveyances
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Transferred Assets.

 

-17-



--------------------------------------------------------------------------------

SECTION 8.6 Further Assurances.

(a) The Purchaser and the Seller agree to do and perform, from time to time, any
and all acts and to execute any and all further instruments reasonably requested
by the other party more fully to effectuate the purposes of this Agreement and
the other Loan Documents.

(b) The Seller shall furnish to the Collateral Agent and the Administrative
Agent from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Transferred Assets as the Collateral Agent (acting solely at the Administrative
Agent’s request) or the Administrative Agent may reasonably request, all in
reasonable detail.

SECTION 8.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Administrative
Agent, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

SECTION 8.8 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 8.9 Non-Petition. The Seller hereby agrees not to commence, or join in
the commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Purchaser or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the Secured Parties under the Loan Agreement. The Purchaser may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Purchaser shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 8.9 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted against the Purchaser by any Person other than a party hereto.

SECTION 8.10 Transfer of Seller’s Interest. With respect to each transfer of a
Transferred Asset on any Purchase Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each Transferred Asset. The obligors or agents on the Transferred Asset were or
will be notified

 

-18-



--------------------------------------------------------------------------------

of the transfer of the Transferred Asset to the Purchaser to the extent required
under the applicable underlying instruments. The Collateral Administrator will
have possession of the related underlying instrument (including the underlying
promissory notes, if any).

SECTION 8.11 Binding Effect; Third-Party Beneficiaries. This Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. The Administrative Agent and the
Collateral Agent, for the benefit of the Secured Parties, are intended by the
parties hereto to be express third-party beneficiaries of this Agreement.

SECTION 8.12 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Loan Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Loan Documents.

SECTION 8.13 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 8.14 OFAC. Seller shall not take any action that would cause the
Purchaser to violate any Anti-Corruption Laws or otherwise to not be in
compliance with applicable Sanctions. Without limiting the generality of the
foregoing, the Seller, on behalf of the Purchaser, shall not (i) use the
proceeds of any Advance under the Loan Agreement in any manner that would result
in a violation of any applicable Anti-Corruption Laws or Sanctions and
(ii) knowingly engage in any activity that would result in the Purchaser being
designated as a Sanctioned Person.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Purchaser from time to time concerning or
relating to bribery or corruption.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

SIERRA INCOME CORPORATION, as Seller By:     Name:   Title:   ALPINE FUNDING
LLC, as Purchaser By: SIC Advisors LLC, its Designated Manager By:  

 

Name:   Title:  

 

-1-



--------------------------------------------------------------------------------

Schedule A

SCHEDULE OF PORTFOLIO INVESTMENTS

[see attached]



--------------------------------------------------------------------------------

Schedule B

FORM OF PURCHASE NOTICE

[Date]                

 

To: JPMorgan Chase Bank, National Association

     c/o JPMorgan Services Inc.

     500 Stanton Christiana Rd., 3rd Floor

     Newark, Delaware 19713

     Attention: Ryan Hanks

 

Re: Purchase Notice for Conveyance

     Date of             , 20    

Ladies and Gentlemen:

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the Sale
and Contribution Agreement, dated as of July [    ], 2014 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between Alpine Funding LLC, as purchaser (the “Purchaser”), and Sierra Income
Corporation, as seller. Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Sale
Agreement.

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser [as a sale for cash for a Purchase Price of
$            ] [and] [as a capital contribution in the amount of $            ]
on the above-referenced Purchase Date pursuant to the terms and conditions of
the Sale Agreement the Portfolio Investments listed on Schedule A hereto,
together with the Related Security and all proceeds of the foregoing.

Please wire the Purchase Price to the Seller pursuant to the wiring instructions
included at the end of this letter.

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) at such time as if then made, it will
immediately so notify the Purchaser. Except to the extent, if any, that prior to
the Purchase Date the Purchaser shall receive written notice to the contrary
from the Seller, each matter certified to herein shall be deemed once again to
be certified as true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) at the Purchase Date as if then made.



--------------------------------------------------------------------------------

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this             day of             , 20    .

 

Very truly yours, SIERRA INCOME CORPORATION By:     Name:   Title:  



--------------------------------------------------------------------------------

Wire Instructions

Bank: ABA:

Account Name:

Account Number:

For further credit to account: